The lessor of the plaintiff, in order to show title to the land described in the declaration, gave in evidence a deed from the defendant to Murphy McRae, dated 21 October, 1845; then a deed from Murphy McRae to James M. Lilly, dated in 1854 and a deed to the lessor William McRae in 1857. The demise is laid on 1 May, 1857. It was admitted by the lessor that the deed from Williams to Murphy McRae conveyed only an estate for the life of the bargainee, the word "heirs" having been omitted. Murphy McRae died in 1854, and the defendant entered on the premises and had possession at the bringing of this suit.
The plaintiff's counsel insisted that the deed from Williams to Murphy McRae, though conveying no estate in fee, was good as color of title, and he offered to prove the said Murphy had had seven years possession under it and adversely to the defendant. The court intimated an opinion that seven years possession under the deed mentioned did not enlarge the estate of the grantee for life into a fee. In submission to this opinion the plaintiff submitted to a nonsuit and appealed.
The legal effect of the deed executed by Williams to Murphy McRae was to pass to him an estate for his own life. There is McRae was to pass to him an estate for his own life. There is nothing to support the notion that a deed may be color of title, so as to have effect beyond the estate which it professes to pass. It is clear that the possession of Murphy McRae could not operate in respect to Williams as an adverse possession during the continuance of the life estate created by the deed from Williams to McRae. (431) If it was the object of the parties to create a fee-simple estate, and the purpose was defeated by the omission of the word "heirs," relief may be obtained in a court of equity by the correction of the mistake in the deed; but it cannot be effected by a shortcut in a court of law. These questions are too plain to admit of argument.
PER CURIAM.                                                Affirmed.
Cited: Carson v. Carson, 122 N.C. 648. *Page 333